COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
GUILLERMO
  PEREZ,
 
                            Appellant,
 
v.
 
THE STATE OF TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-02-00078-CR
 
Appeal from the
 
County Court
  at Law No. 4
 
of El Paso County, Texas 
 
(TC# 20010C00109) 
 



MEMORANDUM OPINION
 
Guillermo Perez appeals his
conviction for burglary of a vehicle. 
Finding that neither reporter=s record nor appellant=s brief has been filed in the appeal,
that appellant has been given notice and opportunity to cure defects, and that
there is no fundamental error apparent in the record, we affirm.
Facts




Guillermo Perez was charged by
information with burglary of a vehicle. 
He pleaded guilty and was assessed a sentence of twelve months community
supervision and $100 fine.  He filed a
general notice of appeal.  The clerk=s record was filed March 26,
2002.  Any reporter=s record was due March 29, 2002.  On March 29, 2002, the court reporter wrote
to the clerk of this Court stating that she had not received a designation of
record from appellant, nor had he made financial arrangements for preparation
of the reporter=s record.  On April 3,
2002, this Court ordered the trial court to hold a hearing on the issue of
whether appellant had been deprived of a record, if he was receiving
ineffective assistance of counsel, and whether he was entitled to a record at
county expense or court-appointed counsel on appeal.  County Court at Law No. 4 held that hearing
on April 12, 2002, and made findings of fact based on the evidence received
there.  The court found that appellant
intended to retain an attorney to represent him on appeal, that appellant
declined to be considered for court-appointed counsel, and thus he had not been
denied access to counsel.  The trial
court recommended that the court reporter be granted an appropriate amount of
time within which to file the record. 
Appellant was informed during the hearing that the court reporter=s charge for producing the record
would be approximately $160.  He stated
he would pay her immediately and he did not want a court-appointed attorney.
More than seven months have passed
since that hearing, without the filing of a reporter=s record, further correspondence,
appearance of counsel, or appellant=s brief.  On November 4, 2002, we set the case for
submission on the clerk=s record on December 19, 2002.




We believe that Perez has had notice
and reasonable opportunity to cure the failure to file a reporter=s record or brief.  Tex.
R. App. P. 38.8(b)(2).  We further
find that the failure to file a reporter=s record is due to appellant=s fault.  Tex.
R. App. P. 37.3(c).  Although
appellant has not filed a brief, we may consider the appeal without one in
these circumstances.  Tex. R. App. P. 38.8(b)(4); Lott v.
State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994).
No issue has been presented for
consideration.  We have reviewed
appellant=s case for fundamental error and we
find none.
Conclusion
We affirm the judgment of the trial
court.
 
SUSAN
LARSEN, Justice
January 9, 2003
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.
 
(Do Not Publish)